Per Curiam:
The order appealed from will be modified as follows: Paragraphs 2 and 3 by eliminating the provision as to giving dates and places; paragraph 4 by striking it out; paragraphs 5 and 6 by striking out all the requirements except the names of the persons referred to in the fifth paragraph of the answer. As so modified the order will be affirmed, without costs to either party, defendants to have the right to serve a further bill containing the names of other customers and employees at any time before the cause appeal's on the day calendar. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion and as so modified affirmed, without costs, with leave to defendants to serve a further bill of particulars as indicated in opinion. Order to be settled on notice.